DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14, 20-23 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2013/0150122 A1) in view of Magana et al. (US 2015/0194764 A1), Gebauer et al. (US 2013/0222595 A1) and Edwards et al. (US 2018/0026669 A1).

As to claim 1, Kulas discloses a camera assembly (Figs.1 and 2), comprising:
a first image capture device (Figs.1 and 2: smart phone 102) operative to capture images in a first direction (Figs.1 and 2: the direction of the back-facing camera lens 122 corresponds to the first direction), the first image capture device comprising a first coupling (Fig.1: data port 116) configured to receive a complementary coupling of a second image capture device (Fig.1: connector 114), the first image capture device further comprising a housing (Fig.1: the housing of the smart phone 102), a portion of which comprises a first mechanical coupling (the opening on the housing which receives the connector 114 of the external camera 100, corresponds to the first mechanical coupling);
a second image capture device (Figs.1 and 2: external camera 100) removably coupleable to said first image capture device (See Figs. 1 and 2; [0005]: “The provided camera can be attached to or detached from the host device”) and operative to capture images in a second direction different to the first direction ([0021]: “the external camera lens 100 may be positioned in the same direction as the phone's front-facing camera, as desired”.  The direction same as the phone’s front-facing camera, corresponds to the second direction), the second image capture device comprising a second coupling (Fig.1: connector 114), the first and second couplings configured to electro-mechanically couple the second image capture device to the first image capture device by complementary interengagement of said first and second couplings ([0005]: “The provided camera can be electronically coupled and mechanically attached to the smart phone or other device by using an electrical or data port or connector such as a Universal Synchronous Bus (USB) port”), the second image capture device further comprising a housing (Figs.1 and 2: the housing of the external camera 100), a portion of which comprises a second mechanical coupling (the opening in the housing of the external camera 100 where the connector 114 protrudes from, corresponds to the claim second mechanical coupling); and
wherein images captured by said second image capture device are transferrable to said first image capture device via coupled first and second couplings ([0017]: “Once a picture has been taken the picture data can automatically be transferred to the phone. The picture transfer can start immediately upon the camera starting an image capture or the transfer can start at a later time, or need not occur at all until the user performs additional actions such as initiating a file transfer later on”) ([0024]: “once mounted onto smart phone 102, external camera 100 may communicate with smart phone 102 via connector 114”).
Kulas fails to disclose said first mechanical coupling and said second mechanical coupling are configured to removably couple said portion of said housing of said second image capture device directly to said portion of said housing of said first image capture device to mechanically couple portions of the housings of the first and second image capture devices to one another;
said first mechanical coupling and said second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together；
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled, said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device;
said first coupling further includes a connector and said second coupling further includes a complementary connector; said complementary connector engageable with said connector; and
the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Magana et al. teaches first mechanical coupling (Fig.2: opening 260 of the housing of the opposing connector 250) and second mechanical coupling (Fig.2: the connector interface 210 of the magnetic connector 200) are configured to removably couple a portion of a housing of a second device directly to a portion of a housing of a first device to mechanically couple portions of the housing of the first and second devices to one another ([0024]: “The opening 260 of the housing where the opposing connector 250 is positioned in can have a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200.”  [0025]: “The opening can provide an additional retaining mechanism for maintaining the connection between the connectors 200, 250.”);
the first mechanical coupling and the second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together (Fig.2; [0024]: the opposing connector 250 of a housing of a computing device is provided with an opening 260, which has a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200, so that the magnetic connector 200 can be inserted into a portion of the housing of the computing device.  Therefore, when the magnetic connector 200 and the opposing connector 250 are connected with each other, the opening 260 and the housing of the magnetic connector 200 acting as a guide for mechanical coupling of the magnetic connector 200 and the opposing connector 250.);
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled (Magana et al.: Fig.1C: two magnetic components 120, 130 of magnetic connector 100 and two magnetic components 170, 180 of opposing connector 150), said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device (Magana et al.: [0017]: “when the user attempts to connect the magnetic connector 100 to the opposing connector 150) in the proper alignment (e.g., brings the magnetic connector 100 to a sufficient magnetic proximity to the opposing connector 150), as illustrated in FIG. 1C, a resulting magnetic attraction force guides the magnetic connector 100 into properly mating with the opposing connector 150 (e.g., align the contacts 112, 162 properly).”);
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled, said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device;
the first coupling further includes a connector and the second coupling further includes a complementary connector; said complementary connector engageable with said connector (Fig.2: the magnetic connector 200 and the opposing connector 250).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulas with the teaching of Magana et al. to have said first mechanical coupling and said second mechanical coupling configured to removably couple said portion of said housing of said second image capture device directly to said portion of said housing of said first image capture device to mechanically couple portions of the housings of the first and second image capture devices to one another; said first mechanical coupling and said second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together; said first coupling further includes a connector and said second coupling further includes a complementary connector; said complementary connector engageable with said connector, so as to provide an additional retaining mechanism for maintaining the connection between the two devices ([0025]).

The combination of Kulas and Magana et al. fails to disclose said connector and said complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from said second image capture device coupled to said first image capture device; and
the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Gebauer et al. teaches the connector and the complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from the image capture device coupled to the display (Fig.2; [0024]: the camera assembly 52 has 4 connection points/pins, wherein the optional communication connection point 64f corresponds to the claimed unassigned functionality pin).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas and Magana et al. with the teaching of Gebauer et al. to have said connector and said complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from said second image capture device coupled to said first image capture device, so as to transmit communication information through the unassigned pin when necessary, without occupying the image data transfer pin, thereby allowing smooth image data transmission.

The combination of Kulas, Magana et al. and Gebauer et al. fails to disclose the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Edwards et al. teaches the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable (Fig.5: the forward facing camera 35 on the back surface 14 of the handset 3 corresponds to the first image capture device. Figs.2 and 3: the driver-facing camera 33 included in the dock 1 corresponds to the claimed second image capture device. [0085]: camera 33 is positioned to capture images of the driver's face. [0088]: camera 35 is oriented to capture a road scene 41 in front of vehicle 5. That is, camera 33 and camera 35 form a bidirectional camera assembly having opposite image captures. When the handset 3 is mounted in dock 1, the camera 33 and camera 35 are fixed relative to each other and non-pivotable).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas, Magana et al. and Gebauer et al. with the teaching of Edwards et al. to have the first image capture device and second image capture device in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable, so as to reduce the manufacturing cost, and provide a more affordable camera assembly to the user.

As to claim 2, Kulas in view of Magana et al., Gebauer et al. and Edwards et al. discloses a camera assembly according to claim 1, wherein said first coupling comprises a female configuration and said second coupling comprises a male configuration (Kulas: As shown in Fig.1, the data port 116 of the smart phone has a female configuration, and the connector 114 of the external camera 100 has a male configuration).

As to claim 3, Kulas in view of Magana et al., Gebauer et al. and Edwards et al. discloses a camera assembly according to claim 1, wherein said first and second image capture devices are operative to capture a series of images comprising video footage (Kulas: [0020]: “Images may include picture (photographic) images and video images”.  The rear-facing camera of a smart phone is also capable of capturing videos).

As to claim 4, Kulas in view of Magana et al., Gebauer et al. and Edwards et al. discloses a camera assembly according to claim 1, wherein said first coupling is further configured to receive a coupling element of a data transfer element to communicate images captured by said first image capture device and/or second image capture device to a remote device via said data transfer element ([0024]: “external camera 100 enables smart phone 102 to detect and communicate with a USB device when the USB device is connected to USB port 112. This enables external camera 100 to function as an intermediary device between smart phone 102 and another external device, as data and control signals may be routed between data port 116 of smart phone 102 and USB port 112”.  That is, the external camera 100 can function as a data transfer element).

As to claim 10, Kulas in view of Magana et al., Gebauer et al. and Edwards et al. discloses a camera assembly according to claim 1, wherein said camera assembly comprises a bi-directional camera assembly (Kulas: Fig.1; [0022]: “external camera 100 may pivot at line 118 and around axis 120 in order to enable camera lens 106 to face the other side of smart phone 102”.  Therefore, when the camera lens 106 is facing the front of the smart phone 102, the camera lens 106 of the external camera 100 and the back-facing camera lens 122 of the smart phone 102 form a bi-directional camera assembly); and wherein said second direction is an opposite direction to said first direction (As discussed in rejection of claim 1, the direction of the back-facing camera lens 122 corresponds to the first direction, and the direction same as the phone’s front-facing camera, corresponds to the second direction.  They are opposite directions).

As to claim 11, Kulas discloses a first image capture device (Figs.1 and 2: smart phone 102) for use in a camera assembly (Figs.1 and 2) comprising, the a first image capture device operative to capture images in a first direction (Figs.1 and 2: the direction of the back-facing camera lens 122 corresponds to the first direction), the first image capture device comprising a first coupling (Fig.1: data port 116) configured to receive a complementary coupling (Fig.1: connector 114) of a second image capture device (Figs.1 and 2: external camera 100) operative to capture images in a second, different direction ([0021]: “the external camera lens 100 may be positioned in the same direction as the phone's front-facing camera, as desired”.  The direction same as the phone’s front-facing camera, corresponds to the second direction) and to removably couple said first image capture device to the second image capture device (See Figs. 1 and 2; [0005]: “The provided camera can be attached to or detached from the host device”), the first image capture device further comprising a housing (Fig.1: the housing of the smart phone 102), a portion of which comprises a first mechanical coupling the first coupling (the opening on the housing which receives the connector 114 of the external camera 100, corresponds to the first mechanical coupling) further configured to electro-mechanically couple the first image capture device to the second image capture device by complementary interengagement of said first coupling with a complementary coupling of the second image capture device ([0005]: “The provided camera can be electronically coupled and mechanically attached to the smart phone or other device by using an electrical or data port or connector such as a Universal Synchronous Bus (USB) port”), and
wherein images captured by a second image capture device coupled to the first image capture device are transferrable to said first image capture device via a coupling (Fig.1: coupling of the data port 116 and the connector 114) between the first coupling and the complementary coupling of the second image capture device ([0017]: “Once a picture has been taken the picture data can automatically be transferred to the phone. The picture transfer can start immediately upon the camera starting an image capture or the transfer can start at a later time, or need not occur at all until the user performs additional actions such as initiating a file transfer later on”) ([0024]: “once mounted onto smart phone 102, external camera 100 may communicate with smart phone 102 via connector 114”).
Kulas fails to disclose said first mechanical coupling and said second mechanical coupling are configured to removably couple said portion of said housing of said second image capture device directly to said portion of said housing of said first image capture device to mechanically couple portions of the housings of the first and second image capture devices to one another;
said first mechanical coupling and said second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together；
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled, said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device;
said first coupling further includes a connector and said second coupling further includes a complementary connector; said complementary connector engageable with said connector; and
the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Magana et al. teaches first mechanical coupling (Fig.2: opening 260 of the housing of the opposing connector 250) and second mechanical coupling (Fig.2: the connector interface 210 of the magnetic connector 200) are configured to removably couple a portion of a housing of a second device directly to a portion of a housing of a first device to mechanically couple portions of the housing of the first and second devices to one another ([0024]: “The opening 260 of the housing where the opposing connector 250 is positioned in can have a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200.”  [0025]: “The opening can provide an additional retaining mechanism for maintaining the connection between the connectors 200, 250.”);
the first mechanical coupling and the second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together (Fig.2; [0024]: the opposing connector 250 of a housing of a computing device is provided with an opening 260, which has a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200, so that the magnetic connector 200 can be inserted into a portion of the housing of the computing device.  Therefore, when the magnetic connector 200 and the opposing connector 250 are connected with each other, the opening 260 and the housing of the magnetic connector 200 acting as a guide for mechanical coupling of the magnetic connector 200 and the opposing connector 250.);
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled (Magana et al.: Fig.1C: two magnetic components 120, 130 of magnetic connector 100 and two magnetic components 170, 180 of opposing connector 150), said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device (Magana et al.: [0017]: “when the user attempts to connect the magnetic connector 100 to the opposing connector 150) in the proper alignment (e.g., brings the magnetic connector 100 to a sufficient magnetic proximity to the opposing connector 150), as illustrated in FIG. 1C, a resulting magnetic attraction force guides the magnetic connector 100 into properly mating with the opposing connector 150 (e.g., align the contacts 112, 162 properly).”);
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled, said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device;
the first coupling further includes a connector and the second coupling further includes a complementary connector; said complementary connector engageable with said connector (Fig.2: the magnetic connector 200 and the opposing connector 250).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulas with the teaching of Magana et al. to have said first mechanical coupling and said second mechanical coupling configured to removably couple said portion of said housing of said second image capture device directly to said portion of said housing of said first image capture device to mechanically couple portions of the housings of the first and second image capture devices to one another; said first mechanical coupling and said second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together; said first coupling further includes a connector and said second coupling further includes a complementary connector; said complementary connector engageable with said connector, so as to provide an additional retaining mechanism for maintaining the connection between the two devices ([0025]).

The combination of Kulas and Magana et al. fails to disclose said connector and said complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from said second image capture device coupled to said first image capture device; and
the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Gebauer et al. teaches the connector and the complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from the image capture device coupled to the display (Fig.2; [0024]: the camera assembly 52 has 4 connection points/pins, wherein the optional communication connection point 64f corresponds to the claimed unassigned functionality pin).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas and Magana et al. with the teaching of Gebauer et al. to have said connector and said complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from said second image capture device coupled to said first image capture device, so as to transmit communication information through the unassigned pin when necessary, without occupying the image data transfer pin, thereby allowing smooth image data transmission.

The combination of Kulas, Magana et al. and Gebauer et al. fails to disclose the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Edwards et al. teaches the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable (Fig.5: the forward facing camera 35 on the back surface 14 of the handset 3 corresponds to the first image capture device. Figs.2 and 3: the driver-facing camera 33 included in the dock 1 corresponds to the claimed second image capture device. [0085]: camera 33 is positioned to capture images of the driver's face. [0088]: camera 35 is oriented to capture a road scene 41 in front of vehicle 5. That is, camera 33 and camera 35 form a bidirectional camera assembly having opposite image captures. When the handset 3 is mounted in dock 1, the camera 33 and camera 35 are fixed relative to each other and non-pivotable).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas, Magana et al. and Gebauer et al. with the teaching of Edwards et al. to have the first image capture device and second image capture device in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable, so as to reduce the manufacturing cost, and provide a more affordable camera assembly to the user.

Claims 12-14 and 20 recite substantially similar subject matter as disclosed in claims 2-4 and 10, respectively; therefore, they are rejected for the same reasons.

As to claim 21, Kulas discloses a second image capture device (Figs.1 and 2: external camera 100) for use in a camera assembly (Figs.1 and 2) and removably coupleable to (See Figs. 1 and 2; [0005]: “The provided camera can be attached to or detached from the host device”) a first image capture device (Figs.1 and 2: smart phone 102) for capturing images in a first direction (Figs.1 and 2: the direction of the back-facing camera lens 122 corresponds to the first direction) comprising, the second image capture device (Figs.1 and 2: external camera 100) removably coupleable to the first image capture device (Figs.1 and 2: smart phone 102) and operative to capture images in a second direction different to the first direction ([0021]: “the external camera lens 100 may be positioned in the same direction as the phone's front-facing camera, as desired”.  The direction same as the phone’s front-facing camera, corresponds to the second direction), the second image capture device comprising a second coupling (Fig.1: connector 114), the second image capture device further comprising a housing (Figs.1 and 2: the housing of the external camera 100), a portion of which comprises a second mechanical coupling (the opening in the housing of the external camera 100 where the connector 114 protrudes from, corresponds to the claim second mechanical coupling), the second coupling further configured to electro-mechanically couple the second image capture device to the first image capture device by complementary interengagement of said second coupling with a complimentary coupling of the first image capture device ([0005]: “The provided camera can be electronically coupled and mechanically attached to the smart phone or other device by using an electrical or data port or connector such as a Universal Synchronous Bus (USB) port”), and
wherein images captured by the second image capture device coupled to the first image capture device are transferrable to the first image capture device via a coupling (Fig.1: coupling of the data port 116 and the connector 114) between the second coupling and a complementary coupling (Fig.1: data port 116) of the first image capture device ([0017]: “Once a picture has been taken the picture data can automatically be transferred to the phone. The picture transfer can start immediately upon the camera starting an image capture or the transfer can start at a later time, or need not occur at all until the user performs additional actions such as initiating a file transfer later on”) ([0024]: “once mounted onto smart phone 102, external camera 100 may communicate with smart phone 102 via connector 114”).
Kulas fails to disclose said first mechanical coupling and said second mechanical coupling are configured to removably couple said portion of said housing of said second image capture device directly to said portion of said housing of said first image capture device to mechanically couple portions of the housings of the first and second image capture devices to one another;
said first mechanical coupling and said second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together；
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled, said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device;
said first coupling further includes a connector and said second coupling further includes a complementary connector; said complementary connector engageable with said connector; and
the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Magana et al. teaches first mechanical coupling (Fig.2: opening 260 of the housing of the opposing connector 250) and second mechanical coupling (Fig.2: the connector interface 210 of the magnetic connector 200) are configured to removably couple a portion of a housing of a second device directly to a portion of a housing of a first device to mechanically couple portions of the housing of the first and second devices to one another ([0024]: “The opening 260 of the housing where the opposing connector 250 is positioned in can have a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200.”  [0025]: “The opening can provide an additional retaining mechanism for maintaining the connection between the connectors 200, 250.”);
the first mechanical coupling and the second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together (Fig.2; [0024]: the opposing connector 250 of a housing of a computing device is provided with an opening 260, which has a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200, so that the magnetic connector 200 can be inserted into a portion of the housing of the computing device.  Therefore, when the magnetic connector 200 and the opposing connector 250 are connected with each other, the opening 260 and the housing of the magnetic connector 200 acting as a guide for mechanical coupling of the magnetic connector 200 and the opposing connector 250.);
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled (Magana et al.: Fig.1C: two magnetic components 120, 130 of magnetic connector 100 and two magnetic components 170, 180 of opposing connector 150), said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device (Magana et al.: [0017]: “when the user attempts to connect the magnetic connector 100 to the opposing connector 150) in the proper alignment (e.g., brings the magnetic connector 100 to a sufficient magnetic proximity to the opposing connector 150), as illustrated in FIG. 1C, a resulting magnetic attraction force guides the magnetic connector 100 into properly mating with the opposing connector 150 (e.g., align the contacts 112, 162 properly).”);
said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled, said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device;
the first coupling further includes a connector and the second coupling further includes a complementary connector; said complementary connector engageable with said connector (Fig.2: the magnetic connector 200 and the opposing connector 250).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulas with the teaching of Magana et al. to have said first mechanical coupling and said second mechanical coupling configured to removably couple said portion of said housing of said second image capture device directly to said portion of said housing of said first image capture device to mechanically couple portions of the housings of the first and second image capture devices to one another; said first mechanical coupling and said second mechanical coupling provide a guide for said first image capture device and said second image capture device when being coupled together; said first coupling further includes a connector and said second coupling further includes a complementary connector; said complementary connector engageable with said connector, so as to provide an additional retaining mechanism for maintaining the connection between the two devices ([0025]).

The combination of Kulas and Magana et al. fails to disclose said connector and said complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from said second image capture device coupled to said first image capture device; and
the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Gebauer et al. teaches the connector and the complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from the image capture device coupled to the display (Fig.2; [0024]: the camera assembly 52 has 4 connection points/pins, wherein the optional communication connection point 64f corresponds to the claimed unassigned functionality pin).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas and Magana et al. with the teaching of Gebauer et al. to have said connector and said complementary connector further both include a plurality of pins for transferring image viewing data and at least one unassigned functionality pin each for a communication conduit from said second image capture device coupled to said first image capture device, so as to transmit communication information through the unassigned pin when necessary, without occupying the image data transfer pin, thereby allowing smooth image data transmission.

The combination of Kulas, Magana et al. and Gebauer et al. fails to disclose the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable.
However, Edwards et al. teaches the first image capture device and second image capture device are in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable (Fig.5: the forward facing camera 35 on the back surface 14 of the handset 3 corresponds to the first image capture device. Figs.2 and 3: the driver-facing camera 33 included in the dock 1 corresponds to the claimed second image capture device. [0085]: camera 33 is positioned to capture images of the driver's face. [0088]: camera 35 is oriented to capture a road scene 41 in front of vehicle 5. That is, camera 33 and camera 35 form a bidirectional camera assembly having opposite image captures. When the handset 3 is mounted in dock 1, the camera 33 and camera 35 are fixed relative to each other and non-pivotable).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas, Magana et al. and Gebauer et al. with the teaching of Edwards et al. to have the first image capture device and second image capture device in a coupled configuration to form a bidirectional camera assembly having opposite image captures wherein the lens of each device are fixed and non-pivotable, so as to reduce the manufacturing cost, and provide a more affordable camera assembly to the user.

Claims 22-23 and 29 recite substantially similar subject matter as disclosed in claims 2-3 and 10, respectively; therefore, they are rejected for the same reasons.

As to claim 30, Kulas in view of Magana et al., Gebauer et al. and Edwards et al. discloses a camera assembly according to claim 1, wherein the first image capture device is capable of recording live video and images to be processed on the first image capture device, or for processing on a remote device after upload thereto; and the second image capture device is capable of recording live video and images to be processed on the second image capture device, or for processing on a remote device after upload thereto (Kulas: [0049]: the video from each of the external camera 100 and smart phone 102 can be processed by control unit 302 of the external camera or by a processor in the smart phone 102 for various applications).

Claims 5-7, 15-17 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2013/0150122 A1) in view of Magana et al. (US 2015/0194764 A1), Gebauer et al. (US 2013/0222595 A1) and Edwards et al. (US 2018/0026669 A1) as applied to claim 1 above, and further in view of Jol et al. (US 2014/0004741 A1).

As to claim 5, Kulas in view of Magana et al., Gebauer et al. and Edwards et al. discloses a camera assembly according to claim 1, wherein said first coupling and second coupling comprise couplings compatible with video transfer connectors (Kulas: [0020]: “Images may include picture (photographic) images and video images. Connector 114 enables external camera 100 to be mounted onto smart phone 102 and provides both a physical mounting and an electrical signal connection. Such a dual-purpose connection allows data to be exchanged between components within smart phone 102 and external camera 100.”  That is, the data port 116 of the smart phone and the connector 114 of the external camera are compatible with video transfer).
The above combination fails to disclose wherein said first coupling and second coupling comprise High Definition video connectors.
However, Jol et al. teaches High Definition video connectors (Figs.1A and 2A: plug connector 100 and receptacle connector 200; [0031]: “The data is serialized and de-serialized on the host and/or the accessory side and transmitted at a very high rate, e.g., 10-15 Gbits/sec over the two transmit contacts and received at the same high rate via the two receive contacts. This enables even the bandwidth intensive data, e.g., hi-definition video data, to be transmitted and received using just two contacts.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas, Magana et al., Gebauer et al. and Edwards et al. with the teaching of Jol et al. to use High Definition video connectors, so as to transmit High Definition video data, thereby improving the functionality of the device and user experience.

As to claim 6, Kulas in view of Magana et al., Gebauer et al., Edwards et al. and Jol et al. discloses a camera assembly according to claim 5, wherein said connector comprises a plurality of connectors (Jol et al.: Fig.1B: the four contacts 104a-104d of the plug connector 100 correspond to the claimed plurality of connectors) and said complementary connector comprises a plurality of complementary connectors (Jol et al.: Fig.2B: the four contacts 206(1)-206(4) of the receptacle connector 200 correspond to the claimed plurality of complementary connectors), each one of said plurality of complementary connectors engageable with a corresponding one of said plurality of connectors (Jol et al.: [0026]: “When plug connector 100 is inserted into receptacle connector 200, the four contacts of plug connector 100 are in physical contact with the four contacts of receptacle connector 200.”).

As to claim 7, Kulas in view of Magana et al., Gebauer et al., Edwards et al. and Jol et al. discloses a camera assembly according to claim 6, wherein at least one of said plurality of connectors is unassigned and at least one of said plurality of complementary connectors is unassigned and further wherein transfer of images captured by said second image capture device to said first image capture device is via said at least one unassigned complementary connectors and respective unassigned connectors (Jol et al.: [0021]: “connector 100 is a highly serialized port that provides all video, audio, USB and other data signals over two pairs of serial contacts.”  The pairs of serial contacts before transmitting any data or signal are considered unassigned).

Claims 15-17 recite substantially similar subject matter as disclosed in claims 5-7, respectively; therefore, they are rejected for the same reasons.

Claims 24-26 recite substantially similar subject matter as disclosed in claims 5-7, respectively; therefore, they are rejected for the same reasons.

Claims 9, 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2013/0150122 A1) in view of Magana et al. (US 2015/0194764 A1), Gebauer et al. (US 2013/0222595 A1) and Edwards et al. (US 2018/0026669 A1) as applied to claim 1 above, and further in view of Daoura (US 2017/0062974 A1).

As to claim 9, Kulas in view of Magana et al., Gebauer et al. and Edwards et al. discloses a camera assembly according to claim 8.  The above combination fails to disclose wherein said magnetic coupling elements comprise rare-earth magnets; and wherein said rare-earth magnets comprise neodymium.
However, Daoura teaches using rare-earth magnets comprising neodymium in quick connect magnetic interface ([0073]: “The magnetic toroid may be ferrite or a neodymium composite permanent magnet”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas, Magana et al., Gebauer et al. and Edwards et al. with the teaching of Daoura such that the magnetic coupling elements comprise rare-earth magnets; and wherein said rare-earth magnets comprise neodymium, so as to provide high magnetic energy and intrinsic coercive force.

Claims 19 and 28 recite substantially similar subject matter as disclosed in claim 9; therefore, they are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696    

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696